Title: To Thomas Jefferson from John Redman Coxe, 6 July 1802
From: Coxe, John Redman
To: Jefferson, Thomas


          
            Dear Sir
            Philadelphia July 6th 1802
          
          I hasten to forward to you the first copy of my treatise on the Vaccine, which has come to hand. Whilst I request your acceptance of it, I must apologise for the inaccuracies you will doubtless meet with in it. My time has been much occupied in the Dispensary since I put it to Press; I should perhaps have acted more prudently to have delayed it longer; but as I hoped it might prove beneficial to the extension of the disease, I considered it a duty to render the result of my experience public as early as possible. Through the kindness of several respectable practitioners, I have been enabled to add some valuable Communications; and I have most sincerely to thank you, for your kind permission to introduce your important observations; They must certainly tend to promote the speedy progress of Vaccination, wherever they are read. For this as well as for the Infection transmitted by You, I must ever be your Debtor.
          
          As to the Engraving which accompanies the Work, You will find a vast difference between it & the original of Dr. Jenner’s; Yet I hope its presence will be serviceable; Nor do I think it a bad specimen of American improvement, considering the novelty of the Subject. The Painting I find the most difficult to execute properly;—Some are superior to others, as the Person improved as she advanced.
          I hope in a few days to transmit You a copy on superior paper; and will thank you when You receive it, to deposit for me the present Volume in the Secretary of States Office, as the Law points out.—As I do not expect the Work will be published before the next Week, I thought I owed it to your kindness to transmit you a Copy immediately.
          Excuse my interruption;—and be assured Sir of the best wishes for your prosperity, from your much obliged, & very humble Servant
          
            John Redman Coxe
          
        